Title: The American Commissioners to Jonathan Williams, Jr., 16 March 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


Sir
Paris 16th March 1778
The quantity of Stores you have on hand and the difficulty you find in shipping them induces us to accept of Mr. Monthieus proposal of taking his Goods out of the Mercury and loading intirely with the Stores of the public. Mr. Montieu has made that offer taking the same rate of Freight for the whole as was agreed for the quantity actually loaded already. We shall not be able to see Mr. Monthieu before the Post goes to Day, but shall be able to write you particularly by Wednesdays post. We are &amp;c.
BFSD
Mr Williams
